DETAILED ACTION
This communication is in response to the Amendment filed 11 January 2022.
Claims 1-20 are currently pending.  In the Amendment filed 11 January 2022, claims 1, 10 and 16 are currently amended.  This action is Final.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  The limitations of claim 6 have been incorporated into claim 1.  Therefore, claim 6 no longer further limits the claim and should be canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2019/0166176 to Jain et al (hereafter Jain).
Referring to claim 16, Jain discloses an apparatus for generating accessible content, comprising:
a recording component [conference manager] configured to record a plurality of channels [slide presentation and the audio for the presentation] for a multimedia communication session [online conference], wherein each of the plurality channels includes an audio file associated with the channel (see [0035]; [0036]; [0040] – The audio content is an audio file and the voice-over content is an audio file);
a conversion component [voice-over generation module of the conference system] configured to convert non-audio channels [presentation content] of the multimedia communication session into audio files [voice over content] (see [0020] and [0046] – After receiving the presentation content, the conference system generates voice over content from the presentation content.); and
a timeline generation component [the conference system] to generate a master timeline for the communication session [online conference timeline], wherein the master timeline comprises a chronological ordering of events from each of the channels (The online conference timeline depicts that Slide 1, the Presenter’s Audio for slide 1 and Voice-Over Audio for slide 1 each start at time T0; The Voice-Over Audio ends at T1’; the Presenter’s Audio for slide 1 and Slide 2 ends at T2; and so on. The events are the starting of segments within each channel.), and wherein each of the events is associated with event-specific audio data (The system converts the presentation content to voice-over content.  The voice over content is a type of event-specific audio data.  The conference system may include time stamps where the presentation content is divided into segments. The conference system also divides audio content into audio segments that correspond to respective presentation segments, and the voice-over content into voice-over segments that correspond to respective presentation segments. The starting of the slide segments are tied to the starting of the presenter’s audio and the voice-over audio.) (see Fig 3; [0021]; [0041]-[0048]; and Fig 6).
Referring to claim 17, Jain discloses the apparatus of claim 16, further comprising: a presentation component configured to present the multimedia communication session to a user to enable the user to transition among the channels based on the master timeline.
Referring to claim 19, Jain discloses the apparatus of claim 16, wherein:
the conversion component comprises a text-to-speech component (see [0020] and [0046] – The conference system can translate textual words in the presentation content to a stream of audio).
Referring to claim 20, Jain discloses the apparatus of claim 16, wherein: the conversion component comprises an image-to-speech component (see [0020] and [0046] – The slides are considered to represent an image.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0166176 to Jain et al (hereafter Jain) in view of US PGPub 2016/0191971 to Benitez (hereafter Bentiz).

Referring to claim 1, Jain teaches a method for generating accessible content, comprising:
identifying a plurality of channels [presentation content, audio content and voice content] for a multimedia communication session [online conference] (see [0017]-[0020]);
generating a master timeline for the communication session [online conference timeline], wherein the master timeline comprises a chronological ordering of events from each of the channels (The online conference timeline depicts that Slide 1, the Presenter’s Audio for slide 1 and Voice-Over Audio for slide 1 each start at time T0; The Voice-Over Audio ends at T1’; the Presenter’s Audio for slide 1 and Slide 2 ends at T2; and so on. The events are the starting of segments within each channel. The events can also relate to the existence of particular components.), and wherein each of the events is associated with event-specific audio data (The conference system may include time stamps where the presentation content is divided into segments. The conference system also divides audio content into audio segments that correspond to respective presentation segments, and the voice-over content into voice-over segments that correspond to respective presentation segments. The starting of the slide segments are tied to the starting of the presenter’s audio and the voice-over audio.) (see Fig 3; [0021]; [0041]-[0048]; and Fig 6); and
presenting the multimedia communication session to a user to enable the user to transition among the channels based on the master timeline (see [0024] – A conference participant begins by listening to the presenter’s audio in a audio segment and midway through the audio segment wishes to reference a point made by the presenter in the presentation content. The conference participant can provide an indication to switch (e.g., via an input in a user interface of the online conference), and the corresponding voice-over segment which describes the presentation content begins, while audio content of the presenter is paused.);
playing a first audio file associated with a first channel of the plurality of channels (Jain: see [0024] – A conference participant begins by listening to the presenter’s audio in an audio segment.);
identifying an event from a second channel [voice over content of content presentation] from the plurality of channels based on the master timeline, wherein the event is associated with a current time of the first audio file (see [0041]-[0048];  [0050]; and Fig 3 - The timestamps represent where particular components of the audio and voice over content occur. The audio content is divided into audio segments that correspond to respective ones of the presentation segments and divides the voice-over content into voice-over segments that correspond to respective ones of the presentation segments.  As depicted in Fig 3 and paragraphs [0045]-[0048], the timeline depicts the start of a slide at T0, the existence of related audio and the existence of related voice-over content.  The start of the content and the existence of the content can represent events.  As stated above, the term events is very broad and is not explicitly defined in the specification.);
providing a channel availability indication to the user based on the event (see [0063] – The user may initiate an input 512 in the user interface 118 of the conference viewer module 120 indicating that the user desires to switch from audio segment to a voice-over segment. To receive the input, an indication must exist);
receiving a channel navigation command from the user in response to the channel availability indication (see [0024] – The conference participant can provide an indication to switch (e.g., via an input in a user interface of the online conference).);
playing a second audio file associated with the event, wherein the second audio file is associated with the second channel (see [0024] – Playing voice-over content.).
Jain fails to explicitly teach the further limitation of wherein the channel availability indication includes a description of the second channel. Benitez teaches providing supplemental audio content, including the limitations of 
playing a first audio file associated with a first channel of the plurality of channels [main data stream] (see [0025]-[0027]);
providing a channel availability indication to the user, wherein the channel availability indication includes a description of the second channel (see [0027] – At step 506, a user can be prompted to select a complimentary data stream during presentation of an associated segment within the main data stream. For example, near the end of each news story or content segment during presentation of the main data stream, the user can be prompted to select a complementary data stream by presenting the channel numbers corresponding to one or more complementary data streams including supplemental content in the display. An example is “For more information concerning the causes of rising fuel prices, tune to channel B.”);
receiving a channel navigation command from the user in response to the channel availability indication [user-selection of the complementary data stream] (see [0027] and [0028]); and 
playing a second audio file, wherein the second audio file is associated with the second channel (see [0028] – At step 508, the complementary data stream can be presented to a user). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the availability indicator of Jain have a description as depicted by Benitez.  One would have been motivated to do so in order to allow the user to have control over what additional content is provided (Benitez: see [0002] and [0003]).
Referring to claim 2, the combination of Jain and Benitz (hereafter Jain/Benitz) teaches the method of claim 1, further comprising:
identifying the events from each of the plurality of channels (Jain: see [0041]-[0044]);
generating event data for each of the events, wherein the event data includes the event- specific audio data and a start time of the event (Jain: see [0041]-[0044]); and
generating channel metadata for each of the channels based on the event data, wherein the master timeline is generated based on the channel metadata (Jain: see [0044]-[0048]).
Referring to claim 3, Jain/Benitz teaches the method of claim 2, wherein: the event data further includes at least one of an event ID, an event name, and an event duration (Jain: see Fig 3 and [0045]-[0048]).
Referring to claim 4, Jain/Benitz teaches the method of claim 1, further comprising: converting visual data from one or more of the channels [presentation content] to the event-specific audio data [Voice-over content for each segment] (Jain: see [0020] and [0046] – Voice-over conversion of the presentation content).
Referring to claim 5, Jain/Benitz teaches the method of claim 4, wherein:
the conversion of the visual data comprises a text-to-speech conversion (Jain: see [0020] and [0046] – The conference system can translate textual words in the presentation).
Referring to claim 6, Jain/Benitz teaches the method of claim 1, further comprising:
playing a first audio file associated with a default channel of the plurality of channels (Jain: see [0024] – A conference participant begins by listening to the presenter’s audio in an audio segment.);
identifying an event from a secondary channel from the plurality of channels based on the master timeline, wherein the event is associated with a current time of the first audio file (see [0041]-[0047] and Fig 3);
providing a channel availability indication to the user (see [0063] – The user may initiate an input 512 in the user interface 118 of the conference viewer module 120 indicating that the user desires to switch from audio segment to a voice-over segment. To receive the input, an indication must exist);
receiving a channel navigation command from the user (see [0027] and [0028]); and
playing a second audio file associated with the event (see [0028] – At step 508, the complementary data stream can be presented to a user).
Referring to claim 7, Jain/Benitz teaches the method of claim 1, wherein: the channels include at least two of a foreground audio channel [audio content], a background audio channel, a slide presentation channel [presentation content], a chat channel, and a polls channel (Jain: see [0017]-[0020]).
Referring to claim 8, Jain/Benitz teaches the method of claim 1, wherein: the channels include at least two simultaneous channels (Jain: see [0017]-[0020] – The audio content and the presentation content are simultaneous.).
Referring to claim 9, Jain/Benitz teaches the method of claim 1, wherein: the channels include at least one audio channel [audio content] and at least one non-audio channel [slide presentation content] (Jain: see [0017]-[0020]).
Referring to claim 10, Jain teaches a method of presenting accessible content, the method comprising:
playing a first audio file from a first channel of a multimedia communication session [online conference] (Jain: see [0024] – A conference participant begins by listening to the presenter’s audio in an audio segment.), the multimedia communication session including a plurality of channels [presentation content, audio content and voice content] (see [0017]-[0020]);
determining that a second audio file associated with an event from a second channel [voice over content of content presentation] of the plurality of channels is available based on a master timeline, wherein the master timeline comprises an ordering of events from the multimedia communication session (The online conference timeline depicts that Slide 1, the Presenter’s Audio for slide 1 and Voice-Over Audio for slide 1 each start at time T0; The Voice-Over Audio ends at T1’; the Presenter’s Audio for slide 1 and Slide 2 ends at T2; and so on. The events are the starting of segments within each channel. The events can also relate to the existence of particular components.), wherein the event is associated with a current time of the first audio file (see [0021]; [0041]-[0048]; Fig 3 and Fig 6);
providing a channel availability indication to the user based on the determination (see [0063] – The user may initiate an input 512 in the user interface 118 of the conference viewer module 120 indicating that the user desires to switch from audio segment to a voice-over segment. To receive the input, an indication must exist);
receiving a channel navigation command from the user based on the channel availability indication (see [0024] – The conference participant can provide an indication to switch (e.g., via an input in a user interface of the online conference).);
playing the second audio file based on the channel navigation command, wherein the second audio file is associated with the second channel (see [0024] – Playing voice-over content.).
Jain fails to explicitly teach the further limitation of wherein the channel availability indication includes a description of the second channel. Benitez teaches providing supplemental audio content, including the limitations of 
playing a first audio file from a first channel [main data stream] (see [0025]-[0027]);
providing a channel availability indication to the user, wherein the channel availability indication includes a description of the second channel (see [0027] – At step 506, a user can be prompted to select a complimentary data stream during presentation of an associated segment within the main data stream. For example, near the end of each news story or content segment during presentation of the main data stream, the user can be prompted to select a complementary data stream by presenting the channel numbers corresponding to one or more complementary data streams including supplemental content in the display. An example is “For more information concerning the causes of rising fuel prices, tune to channel B.”);
receiving a channel navigation command from the user based on the channel availability indication [user-selection of the complementary data stream] (see [0027] and [0028]); and 
playing the second audio file based on the channel navigation command, wherein the second audio file is associated with the second channel (see [0028] – At step 508, the complementary data stream can be presented to a user). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the availability indicator of Jain have a description as depicted by Benitez.  One would have been motivated to do so in order to allow the user to have control over what additional content is provided (Benitez: see [0002] and [0003]).
Referring to claim 13, Jain/Benitez teaches the method of claim 10, further comprising:
providing an event completion indication to the user after playing the second audio file (Jain: see [0024]; and Benitez: see [0022]);
receiving a resume default command from the user (Jain: see [0024]; and Benitez: see [0022]); and
resuming playing the first audio file based on the resume default command (Jain: see [0024]; and Benitez: see [0022]).
Referring to claim 14, Jain/Benitez teaches the method of claim 13, further comprising: determining a time for resuming the first audio file based on a user configuration, wherein the time for resuming the first audio file comprises a stopping time of the first audio file or a time associated with an end of the second audio file (Jain: see [0024]; [0045]-[0048]; and Fig 3).
Referring to claim 15, Jain/Benitz teaches the method of claim 10, wherein: determining that the second audio file comprises a background audio file [voice over content], wherein the second audio file is played simultaneously with the first audio file (Jain: see [0017]-[0020]).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0166176 to Jain et al (hereafter Jain) in view of US PGPub 2016/0191971 to Benitez (hereafter Benitez) as applied to claim 10 above, and further in view of US PGPub 2018/0253216 to Beene (hereafter Beene).

Referring to claim 11, while Jain/Benitez teaches the channel availability indication comprises a description of available navigation options including the second channel (see [0027] – At step 506, a user can be prompted to select a complimentary data stream during presentation of an associated segment within the main data stream. For example, near the end of each news story or content segment during presentation of the main data stream, the user can be prompted to select a complementary data stream by presenting the channel numbers corresponding to one or more complementary data streams including supplemental content in the display. An example is “For more information concerning the causes of rising fuel prices, tune to channel B.”), Jain/Benitez fails to explicitly teach the further limitation wherein the description is verbal.   Benne teaches allowing a visually impaired person to consume and generate media, including the further limitation of the channel availability indication comprises a verbal description of available navigation options including the second channel (see [0016]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the verbal navigation process of Benne with the menu of Jain/Benitez.  One would have been motivated to do so to allow the visually impaired to interact with content since they are unable to see the screen (Benne: see [0002] and [0003]). 
Referring to claim 12, Jain/Benitez fails to explicitly teach the further limitation wherein: the channel navigation command comprises a verbal command from the user indicating the second channel.  Benne teaches allowing a visually impaired person to consume and generate media, including the further limitation wherein the channel navigation command comprises a verbal command from the user indicating the second channel (see [0016]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the verbal navigation process of Benne with the menu of Jain/Benitez.  One would have been motivated to do so to allow the visually impaired to interact with content since they are unable to see the screen (Benne: see [0002] and [0003]). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0166176 to Jain et al (hereafter Jain) as applied to claim 16 above, and further in view of US PGPub 2018/0253216 to Beene (hereafter Beene).

	Referring to claim 18, Jain fails to explicitly disclose the further limitation of an audio command interpreter configured to receive audio inputs from a user and identify navigation commands based on the audio inputs.  Benne teaches allowing a visually impaired person to consume and generate media, including the further limitation of an audio command interpreter configured to receive audio inputs from a user and identify navigation commands based on the audio inputs (see [0016]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the verbal navigation process of Benne with the menu of Jain.  One would have been motivated to do so to allow the visually impaired to interact with content since they are unable to see the screen (Benne: see [0002] and [0003]). 

Response to Arguments
Applicant's arguments filed with regards to the prior art rejections have been fully considered but they are not persuasive. 
Referring to Argument I, the Applicant argues that the art fails to teach identifying an event from a second channel from the plurality of channels based on the master timeline, wherein the event is associated with a current time of the first audio file, and playing a second audio file associated with the event, wherein the second audio file is associated with the second channel.  The examiner respectfully disagrees that Jain fails to teach the recited limitation.  Jain teaches identifying an event from a second channel [voice over content of content presentation] from the plurality of channels based on the master timeline, wherein the event is associated with a current time of the first audio file (see [0041]-[0047] and Fig 3) and playing a second audio file associated with the event, wherein the second audio file is associated with the second channel (see [0024] – Playing voice-over content.)  The Applicant goes on to argue that Jain fails to teach events happening independently in multiple channels.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., events happening independently) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not say that the events have to occur independently.  The claim merely states that each of the channels contain events.  The Applicant then points to Fig 3 and paragraph [0070] to explain events.  Paragraph [0070] fails to explicitly define the term events.  The paragraph states that various events associated with each of the channels happens various times throughout the session.  Therefore, the term events is given the broadest reasonable interpretation according to one of ordinary skill in the art.  The audio content is considered to represent the first audio file and the voice-over content is considered to represent the second audio file.  The timestamps represent where particular components of the audio and voice over content occur (see Jain [0041]-[0044]).  Paragraph [0050] of Jain teaches that the audio content is divided into audio segments that correspond to respective ones of the presentation segments and divides the voice-over content into voice-over segments that correspond to respective ones of the presentation segments.  As depicted in Fig 3 and paragraphs [0045]-[0048], the timeline depicts the start of a slide at T0, the existence of related audio and the existence of related voice-over content.  The start of the content and the existence of the content can represent events.  As stated above, the term events is very broad and is not explicitly defined in the specification.  These arguments are also relevant to independent claims 10 and 16.
Referring to Applicants Argument II, the examiner respectfully disagrees that Jain fails to teach the amended claim.  Jain teaches a timeline generation component [the conference system] to generate a master timeline for the communication session [online conference timeline], wherein the master timeline comprises a chronological ordering of events from each of the channels (The online conference timeline depicts that Slide 1, the Presenter’s Audio for slide 1 and Voice-Over Audio for slide 1 each start at time T0; The Voice-Over Audio ends at T1’; the Presenter’s Audio for slide 1 and Slide 2 ends at T2; and so on. The events are the starting of segments within each channel.), and wherein each of the events is associated with event-specific audio data (The system converts the presentation content to voice-over content.  The voice over content is a type of event-specific audio data.  The conference system may include time stamps where the presentation content is divided into segments. The conference system also divides audio content into audio segments that correspond to respective presentation segments, and the voice-over content into voice-over segments that correspond to respective presentation segments. The starting of the slide segments are tied to the starting of the presenter’s audio and the voice-over audio.) (see Fig 3; [0021]; [0041]-[0048]; and Fig 6).  The Applicant points to paragraph [0035] to explain event-specific audio data.  This paragraph states that conversion component can covert visual data to event specific audio data and that non-audio data can be converted to audio data.  The specification fails to explicitly define the term and therefore is given the broadest reasonable interpretation according to one of ordinary skill in the art.  Therefore, the converted presentation content of Jain which is converted to voice over content can be considered to represent event-specific audio data.
Referring to Applicant’s Argument III, the Applicant argues that the Office Action has not established a prima case of obviousness.  The Examiner respectfully disagrees.  The Examiner has provided above in the rejection why the cited prior art of record teaches the amended claims.  The Applicant argues that the Office Action has not shown how the events might be navigated using verbal descriptions.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the events being navigated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim requires that the second channel is navigated to which is taught by Benne.
Referring to Applicant’s argument IV, the rejections of the dependent claims have been maintained for the reason above or have been altered as necessitated by the amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2022/0141552 to Tang which discusses switching between audio files.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167